PER CURIAM.
We find no merit in A.B.’s challenge to the amended final judgment terminating her parental rights to the children S.E.D., A.B., T.B. and M.M. The judgment also terminated the parental rights of A.B.’s husband, B.B., and permanently committed all four children to the Department of Children and Family Services for subsequent adoption. However, B.B. is not the father of two of the children. No service was made on S.E.D.’s father, M.D., and the circuit court reserved jurisdiction as to M.D.’s parental rights. No allegations were made against M.M.’s father, S.D., and the Department of Children and Fami*426ly Services did not petition to terminate S.D.’s parental rights. Based on these circumstances, this court sua sponte directed the Department to comment on the propriety of the provision in the judgment permanently committing S.E.D. and M.M. to the Department for adoption. In response, the Department acknowledges that this provision was in error.
Accordingly, we strike the provision in the judgment permanently committing S.E.D. and M.M. to the Department for adoption. Otherwise, the judgment is affirmed.
PARKER, A.C.J., and ALTENBERND and NORTHCUTT, JJ„ Concur.